Citation Nr: 0523054	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-11 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension as being 
secondary to the service connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel

INTRODUCTION

The veteran had active service from June 1968 to April 1972.

This appeal arises from a May 2003 rating decision of the 
Muskogee, Oklahoma Regional Office (RO).

The issue of service connection for hypertension on a direct 
incurrence basis was previously denied by rating decision in 
November 1990.  The veteran received written notice of the 
November 1990 denial by letter of the same month; however, he 
failed to file a timely appeal therefrom and the November 
1990 rating denial is final.  

By rating decision in April 1999, service connection was 
granted for PTSD.  In February 2003, the veteran filed the 
instant claim of service connection for hypertension as being 
secondary to the service connected PTSD.  As the facts 
underpinning the instant appeal provide a new basis for the 
veteran's claim, the issue of service connection for 
hypertension secondary to the service connected PTSD is 
properly characterized as a de novo claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for hypertension that is secondary to the 
service connected PTSD.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  It 
was further determined in the case of Allen v. Brown, 7 Vet. 
App. 439 (1995), that service connection may be awarded for a 
disability under 38 C.F.R. § 3.310 if a disability was 
aggravated by a service-connected disability.  

In this case, the veteran maintains that hypertension is 
proximately due to or the result of PTSD or, in the 
alternative, that the service connected PTSD aggravated his 
hypertension.  Service connection has also been awarded for 
diabetes mellitus.  During the June 2005 videoconference 
hearing, the issue of whether there was a causal link between 
the service connected diabetes mellitus and hypertension was 
raised.  The veteran should therefore be provided a VA 
examination to include a medical opinion as to whether 
hypertension is the result of the service-connected PTSD or 
diabetes mellitus, or whether the service-connected PTSD or 
diabetes mellitus aggravated his hypertension. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current treatment 
records from the Oklahoma City VA 
medical center.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA examination that must be 
conducted by a physician with the 
appropriate expertise to evaluate the 
veteran's claim.  The claims folder must 
be made available to the physician prior 
to the examination.  Based on a review of 
the complete medical record and the 
current examination, the physician should 
render a medical opinion as to whether it 
is at least as likely as not that 
hypertension: a) is proximately due to 
the service connected PTSD or diabetes 
mellitus, or b) has been permanently 
aggravated by the veteran's service-
connected PTSD or diabetes mellitus.  (In 
answering these questions, the physician 
must use the standard of proof provided 
by the Board.)  In the preparation of the 
medical opinion, the physician should 
comment on the applicability of the 
medical articles that were submitted by 
the veteran in support of his claim and, 
in general, all factors upon which the VA 
opinion is based must be set forth in the 
written report.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




